DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-12, 14-18 and 20-23 of U.S. Patent No. 10,971,534. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in claim language do not provide elements critical to differentiating the pending application from the cited patent. Below, the claims of the pending application are matched to their equivalent in the cited patent. The claim language of the cited patent is italicized. 
Pending Claim 1 recites an image sensor comprising:
a photodetector disposed in a semiconductor substrate, wherein the photodetector comprises a first doped region in the semiconductor substrate;
Patented Claim 12 recites an image sensor comprising:
a photodetector disposed in a semiconductor substrate, wherein the photodetector comprises a first doped region disposed in the semiconductor substrate;

a filler material disposed over a back-side of the semiconductor substrate, wherein a first portion of the filler material extends into the semiconductor substrate to define a first back-side trench isolation (BDTD) structure, a second portion of the filler material extends into the semiconductor substrate to define a second BDTI structure, and wherein the first BDTI structure and the second BDTI structure are disposed on opposite sides of the first doped region;
a dielectric layer disposed over a back-side of the semiconductor substrate, wherein a first portion of the dielectric layer extends into the semiconductor substrate to define a first back-side trench isolation (BDTI) structure and a second portion of the dielectric layer extends into the semiconductor substrate to define a second BDTI structure, and wherein the first BDTI structure and the second BDTI structure are disposed on opposite sides of the first doped region;

an epitaxial structure lining the filler material and the semiconductor substrate, wherein the epitaxial structure is a semiconductor material, and wherein the filler material contacts the epitaxial structure; and
an epitaxial layer lining the dielectric layer between the dielectric layer and the semiconductor substrate, wherein the epitaxial layer is a semiconductor material, and wherein the dielectric layer contacts the epitaxial layer; and

a second doped region disposed in the semiconductor substrate and between the epitaxial structure and the first doped region, wherein the second doped region has an opposite doping type as the first doped region.
a second doped region disposed in the semiconductor substrate, wherein the second doped region has an opposite doping type as the first doped region, and wherein the second doped region extends along the epitaxial layer such that the second doped region is disposed between the first doped region and the first BDTI structure, the first doped region and the second BDTI structure, and the first doped region and the back-side of the semiconductor substrate.

The pending claim differs from the patented claim by requiring a third portion of the filler material extend from the first portion of the filler material to the second portion of the filler material. The patented claim requires the dielectric layer be disposed over a back-side of the semiconductor potion. Extending the dielectric layer such that it is continuous between the two BDTI structures would have been obvious to provide isolation and insulation for the photodetector cell. 

For brevity, the pending dependent claims are matched below with their equivalent in the cited patent without repetition of the claim language.
Pending Claim 2 is obvious in view of Patented Claim 12 since no mention of multiple materials is made in reference to the dielectric layer.
Pending Claim 3 is obvious in view of Patented Claim 12.
Pending Claim 4 is obvious in view of Patented Claim 12.
Pending Claims 5-8 are obvious in view of Patented Claims 1, 9, 10 and 12.


Pending Claim 9 recites an image sensor comprising:
a first photodetector disposed in a semiconductor substrate, wherein the first photodetector comprises a first doped region having a first doping type;
Patented Claim 12 recites an image sensor comprising:
a photodetector disposed in a semiconductor substrate, wherein the photodetector comprises a first doped region disposed in the semiconductor substrate;

a back-side trench isolation (BDTJ) structure disposed in the semiconductor substrate and between the first doped region and the second doped region, wherein the BDTI structure is defined by a portion of a filler material that extends into the semiconductor substrate from a back-side of the semiconductor substrate;
a dielectric layer disposed over a back-side of the semiconductor substrate, wherein a first portion of the dielectric layer extends into the semiconductor substrate to define a first back-side trench isolation (BDTI) structure;

an epitaxial structure lining the BDTI structure and the semiconductor substrate, wherein the epitaxial structure is a semiconductor material, wherein the portion of the filler material contacts the epitaxial structure, and
an epitaxial layer lining the dielectric layer between the dielectric layer and the semiconductor substrate, wherein the epitaxial layer is a semiconductor material, and wherein the dielectric layer contacts the epitaxial layer; and

a third doped region disposed in the semiconductor substrate and extending along the epitaxial structure, wherein the third doped region has a second doping type opposite the first doping type.
a second doped region disposed in the semiconductor substrate, wherein the second doped region has an opposite doping type as the first doped region, and wherein the second doped region extends along the epitaxial layer such that the second doped region is disposed between the first doped region and the first BDTI structure, the first doped region and the second BDTI structure, and the first doped region and the back-side of the semiconductor substrate.

The pending claim and patented claim differ in the following ways. Pending Claim 9 requires (1) “a second photodetector disposed in the semiconductor substrate, wherein the second photodetector comprises a second doped region having the first doping type” and (2) “wherein the epitaxial structure has a first sidewall and a second sidewall that face one another, and wherein the portion of the filler material extends continuously from the first sidewall of the epitaxial structure to the second sidewall of the epitaxial structure”. Patented Claim 12 requires (3) “a second portion of the dielectric layer extends into the semiconductor substrate to define a second BDTI structure, and wherein the first BDTI structure and the second BDTI structure are disposed on opposite sides of the first doped region”. With regards to (3), the formation of a second BDTI structure would have been obvious to provide isolation between photodetector cells. With regards to (2), it would have been obvious for the filler to extend continuously between sidewalls of the epitaxial structure since the filler fills the BDTI structure. Lastly, with regards to (1), the inclusion of a second photodetector would have been obvious since photodetectors use numerous cells to create an image sensor.

For brevity, the pending dependent claims are matched below with their equivalent in the cited patent without repetition of the claim language.
Pending Claim 10 is unpatentable in view of Patented Claim 12.
Pending Claim 11 is obvious in view of Patented Claim 12 since only a single dielectric layer is described.
Pending Claims 12 and 13 are obvious since it was known in the art to form trenches with rounded or angled bottom surfaces based on considerations such as electric field concentrations and/or etching techniques.
Pending Claim 14 is unpatentable in view of Patented Claim 12 and 15.
Pending Claim 15 is unpatentable in view of Patented Claims 12, 15 and 20.
Pending Claim 16 is unpatentable in view of Patented Claims 12, 15 and 20.
Pending Claim 17 is unpatentable in view of Patented Claim 12, 15 and 20.


Claim 18 recites an image sensor comprising:
a first photodetector disposed in a semiconductor substrate, wherein the first photodetector comprises a first doped region having a first doping type;
a second photodetector disposed in the semiconductor substrate, wherein the second photodetector comprises a second doped region having the first doping type;
Patented Claim 1 recites an image sensor comprising: 
a first photodetector disposed in a semiconductor substrate, wherein the first photodetector comprises a first doped region that is disposed in the semiconductor substrate and has a first doping type;
a second photodetector disposed in the semiconductor substrate, wherein the second photodetector comprises a second doped region that is disposed in the semiconductor substrate and has the first doping type;

a back-side trench isolation (BDTJ) structure disposed in the semiconductor substrate and between the first doped region and the second doped region, wherein the BDTI structure extends into the semiconductor substrate from a back-side of the semiconductor substrate;
a back-side trench isolation (BDTI) structure disposed in the semiconductor substrate and between the first doped region and the second doped region, wherein the BDTI structure extends into the semiconductor substrate from a back-side of the semiconductor substrate;

an epitaxial structure lining the BDTI structure, wherein the epitaxial structure separates the BDTI structure from the semiconductor substrate;
an epitaxial layer lining the BDTI structure, wherein the epitaxial layer separates the BDTI structure from the semiconductor substrate;

a third doped region disposed in the semiconductor substrate, wherein the third doped region has a second doping type opposite the first doping type, and wherein the third doped region is disposed between the BDTI structure and the first doped region and between the BDTI and the second doped region; and
a third doped region disposed in the semiconductor substrate, wherein the third doped region has a second doping type opposite the first doping type, and wherein the third doped region is a continuous region that is disposed between the BDTI structure and the first doped region, and between the BDTI and the second doped region;

a well region disposed in the semiconductor substrate and extending into the semiconductor substrate from a front-side of the semiconductor substrate opposite the back-side of the semiconductor substrate, and wherein the first doped region extends into the well region from the back-side of the semiconductor substrate.
a well region disposed in the semiconductor substrate, wherein the well region extends into the semiconductor substrate from a front-side of the semiconductor substrate opposite the back-side of the semiconductor substrate and the first doped region contacts the well region.

Patented Claim 1 differs from pending Claim 18 by requiring (1) the third doped region be “between the first doped region and the back-side of the semiconductor substrate, between the second doped region and the back-side of the semiconductor substrate” and (2) the well region separate “both the first doped region and the second doped region from the front-side of the semiconductor substrate”. With regards to (1), the patented claim requires the third doped region extend between BDTI structures, resulting in it being between the first/second doped regions and the back-side of the substrate. Pending Claim 20 includes this feature and no embodiment depicted by Applicant lacks the third doped region extending between the BDTI structures. With regards to (2), while the pending claim language requires the first doped region extend into the well region, the language does not allow for the first doped region to extend through the well region. Therefore, the well region would necessarily separate the first doped region from the front-side of the substrate. It would have been obvious for the same configuration to exist for the second doped region. 

For brevity, the pending dependent claims are matched below with their equivalent in the cited patent without repetition of the claim language.
Pending Claim 19 is unpatentable in view of Patented Claim 3.
Pending Claim 20 is unpatentable in view of Patented Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818